DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 16/710003.  
Claims 1-20 are presented for examination, with claims 1, 15 and 20 being independent.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted 01/09/2020 and 03/25/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 15 and 20
             Independent claim 1, and independent claims 15 and 20, which recite similar limitations, recites:  
receive, via the communication interface, from a first block generator, a first data block comprising first measurement data captured by a first instrument and associated with a sample;
receive a first validation key for the first data block calculated from contents of the first data block;
store the first data block and the first validation key for the first data block in a blockchain associated with the data management computing platform; and
send, via the communication interface, to a data escrow database system, the first validation key for the first data block, wherein sending the first validation key for the first data block to the data escrow database system causes the data escrow database system to store the first validation key in a validation keys database maintained by the data escrow database system.
The limitations of receive …, receive …, store …, and send…, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim elements preclude the step from practically being performed in the mind. That is, other than reciting “at least one processor, a communication interface, a memory,” nothing in the claim elements preclude the steps from practically being performed in the mind.  The computing device under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
In additional, this judicial exception is not integrated into a practical application. In particular, Claims 1, 15 and 20 only recite additional elements – “at least one processor, a communication interface, a memory,” to perform the receive …, receive …, store …, and send… steps. The computing devices in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on 

Claims 2-14 and 16-19
The limitations as recited in claims 2-14 and 16-19 are simply describe the concepts of data processing.   These limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  Nothing in the claim elements preclude the step from practically being performed in the mind. Thus, claims 2-9, 11-14 and 16-20 are directed to an abstract idea. 
The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, there if no additional element of using to perform the storing and determining steps.  Therefore, the claims cannot provide an inventive concept.  The claims 2-14 and 16-19 are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pickover et al., US 2018/0374283 (hereinafter “Pickover”), and further in view of D’Souza et al., US 2015/0074401 (hereinafter “D’Souza”).

Regarding claim 1, Pickover discloses a data management computing platform, comprising:
 at least one processor (e.g. the at least one processor of computing nodes in fig. 1, Pickover: [0005]);
a communication interface communicatively coupled to the at least one processor (e.g. one or more application programming interfaces (APIs) 206, Pickover: [0040]); and
memory storing computer-readable instructions that, when executed by the at least one processor (e.g. a memory operatively coupled to the processor to form a given computing device, Pickover: [0005]), cause the data management computing platform to:
receive, via the communication interface, from a first block generator, a first data block comprising first measurement data captured by a first instrument and associated with a sample (e.g. the leader receives all transactions from the participating peers in the system and creates a new block for the new transaction, Pickover [0025], [0052] and Fig. 5);
receive a first validation key for the first data block calculated from contents of the first data block (e.g. The new block is sent out by the leader node to one or more of the other peer computing nodes (e.g., 104-3 and 104-6 as illustrated in FIG. 1) which double check (validate) that the leader computed the );
store the first data block and the first validation key for the first data block in a blockchain associated with the data management computing platform (e.g. If consensus is reached, then the computing nodes in the system 100 add the new block to the blockchain they currently maintain. As a result, after the new transaction TX is processed by the system 100, each computing node should now have a copy of the same updated blockchain stored in its memory.  The blockchain membership system is a public key infrastructure (PKI) system. PKI refers to a set of roles, policies and procedures for creating, managing, distributing, using, storing and revoking digital certificates, and managing public-key encryption, Pickover: [0025],[0060]); and
Pickover does not directly or explicitly disclose:
send, via the communication interface, to a data escrow database system, the first validation key for the first data block, wherein sending the first validation key for the first data block to the data escrow database system causes the data escrow database system to store the first validation key in a validation keys database maintained by the data escrow database system.
D'Souza teaches:
send, via the communication interface, to a data escrow database system, the first validation key for the first data block, wherein sending the first validation key for the first data block to the data escrow database system causes the data escrow database system to store the first validation key in a validation keys database maintained by the data escrow database system (e.g. The data storage system stores the received encrypted data [interpreted as validation ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for management of data as disclosed by Pickover to include cloud key escrow system as taught by D’Souza to provide third party data access to a user's encrypted data according to a predefined policy.

Regarding claim 2, Pickover further discloses, wherein receiving the first data block from the first block generator comprises receiving the first data block from a first smart instrument that captured the first measurement data and generated the first data block (e.g. Note also that a unique identifier (UDI) or token may be used to form a decentralized instrument Internet of Things (IoT) network, wherein items (or things) in the network are "smart devices" that are connected to the blockchain through their corresponding UDI or token, Pickover [0039]).

Regarding claim 3, Pickover further discloses, wherein receiving the first data block from the first block generator comprises receiving the first data block from a first lab computing device that generated the first data block using information received from a linked instrument (e.g. Note also that a unique identifier (UDI) or token may be used to form a decentralized instrument Internet of Things (IoT) network, wherein items (or things) in the network are "smart devices" that are connected to the blockchain through their corresponding UDI or token, Pickover [0039]).

Regarding claim 4, Pickover further discloses, wherein the first data block received from the first block generator comprises a unique identifier corresponding to the sample (e.g. a unique identifier (UDI) or token, Pickover [0039]).

Regarding claim 5, Pickover further discloses, wherein receiving the first validation key for the first data block comprises receiving the first validation key for the first data block from one or more block generators that calculated the first validation key for the first data block using at least one validation key corresponding to at least one previous block in the blockchain associated with the data management computing platform (e.g. the blockchain technology maintains a public ledger of all transactions that have previously occurred (i.e., a chain of transactions), Pickover: [0021]).

Regarding claim 6, Pickover further discloses, wherein storing the first data block and the first validation key for the first data block in the blockchain associated with the data management computing platform comprises storing the first data block and the first validation key for the first data block in the blockchain associated with the data management computing platform in response to receiving, from one or more additional block generators different from the first block generator, a validation message comprising information validating the first data block (e.g. If consensus is reached, then the computing nodes in the system 100 add the new block to the blockchain they currently maintain. As a result, after the new transaction TX is processed by the system 100, each computing node should now have a copy of the same updated blockchain stored in its memory.  The blockchain membership system is a public key infrastructure (PKI) system. PKI refers to a set of roles, policies and procedures for ).

Regarding claim 7, Pickover further discloses, wherein receiving the validation message from the one or more additional block generators comprises receiving the validation message from a smart instrument (e.g. items (or things) in the network are "smart devices" that are connected to the blockchain through their corresponding UDI or token, Pickover: [0039]).

Regarding claim 8, Pickover further discloses, wherein receiving the validation message from the one or more additional block generators comprises receiving the validation message from a lab computing device (e.g. computing nodes, Pickover: Fig. 1).

Regarding claim 9, Pickover further discloses, wherein storing the first data block and the first validation key for the first data block in the blockchain associated with the data management computing platform comprises storing the first data block and the first validation key for the first data block in a blockchain database maintained by the data management computing platform (e.g. If consensus is reached, then the computing nodes in the system 100 add the new block to the blockchain they currently maintain. As a result, after the new transaction TX is processed by the system 100, each computing node should now have a copy of the same updated blockchain stored in its memory.  The blockchain membership system is a public key infrastructure (PKI) system. PKI refers to a set of roles, policies and procedures for creating, managing, distributing, using, storing ).

Regarding claim 10, Pickover and D'Souza in combination further discloses, wherein an auditor computing device is configured to verify integrity of blockchain data associated with the blockchain using validation keys stored in the validation keys database maintained by the data escrow database system (e.g. each computing node should now have a copy of the same updated blockchain stored in its memory.  The blockchain membership system is a public key infrastructure (PKI) system. PKI refers to a set of roles, policies and procedures for creating, managing, distributing, using, storing and revoking digital certificates, and managing public-key encryption, Pickover: [0025], [0060].  D’Souze teaches: cloud key escrow system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for management of data as disclosed by Pickover to include cloud key escrow system as taught by D’Souza to provide third party data access to a user's encrypted data according to a predefined policy.

Regarding claim 11, Pickover further discloses, wherein an auditor computing device is configured to verify integrity of the first data block based on receiving a request comprising the first validation key from the first block generator (e.g. compatible client is able to connect to the network, send new transactions to the network, verify transactions, and take part in the competition (called mining) to create new blocks, Pickover: [0021] and [0050]).



Regarding claim 13. The data management computing platform of claim 12, wherein receiving the second data block from the second block generator comprises receiving the second data block from a second smart instrument that captured the second measurement data and generated the second data block.

Regarding claim 14. The data management computing platform of claim 12, wherein receiving the second data block from the second block generator comprises receiving the second data block from a second lab computing device that generated the second data block using information received from a linked instrument.

Claims 15-19 recite method, comprising steps are similar subject matter of claims 1-3 and 10-11.  Therefore, claims 15-19 have been rejected by the same reasons as indicated in claims 1-3 and 10-11.

Claim 20 recites One or more non-transitory computer-readable media storing instructions that, when executed by a data management computing platform comprising at least one processor, a communication interface, and memory, cause the data management computing platform to performing steps are similar to subject matter of claim 1.  Therefore, claim 20 has been rejected by the same reasons as indicated in claim 1.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153